Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered March 26, 2013 in a personal injury action. The order denied plaintiffs motion for leave to reargue and renew her opposition to defendants’ summary judgment motion.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Heltz v Barratt (115 AD3d 1298 [2014]).
Present — Centra, J.E, Peradotto, Lindley, Sconiers and Whalen, JJ.